DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendments and remarks filed June 27, 2022.  Claims 4 and 6 are cancelled.  Claims 1, 3, and 5 are amended.  Claims 1-3, 5, and 7-8 are pending and stand rejected.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
A C-shaped clamp
A first cavity on a front surface of the top portion
A different material
A type of material
A second cavity
A rear surface
A surface area
A second cavity on a rear surface of the top portion
A first cavity on a front surface of the bottom portion
A second cavity on a rear surface of the bottom portion
A pass through slot
Torsion spring arms
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the material".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is “a different material” or “a type of material”.  For the purpose of clarity it is suggested that applicant amend to recite “a first material” and “a second material” and then be consistent throughout.  For purposes of examination “the material” can refer to either of “a different material” or “a type of material”
Claim 1 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination “the clamp” is interpreted to refer to “the C-shaped clamp”.
Claim 1 recites the limitation “its torsion spring arms”.  It is unclear what “its” is referring to in the claim.  For purposes of examination “its” is presumed to be the torsion spring.  
Claim 1 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.  The second recitation of “the surface area” as claimed refers back to “a surface area of the front surface and the rear surface of the top portion” (emphasis added).  The second recitation of “surface area” is intended to recite the bottom portion and will be interpreted as such.  However, appropriate correction is required.
it is unclear whether the recitations of "the different material" in relation to the top portion and bottom portion are referring to the same layer or different layers. Based on Applicant's disclosure (see Fig. 2A) it appears that the first recitation of different material in relation to the top portion is considered to be the first half lower padding insert 132  and the second  recitation of different material is considered to be second half padding insert 134. For the purpose of this office action, they are considered to be referring to different layers.
Claims 2-3, 5, and 7-8 are rejected insomuch as they depend from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0201672 A1 (hereinafter TSCHAN) in view of US 2015/0257553 A1 (hereinafter MACKAY) and US 10,172,399 B1 (hereinafter RIVERS).
Regarding claim 1, TSCHAN discloses a cigar band comprising two annular-shaped halves with a hinge mechanism to maintain a cigar within the space defined by the two annular-shaped halves (abstract).  TSCHAN discloses 
a top portion of a C-shaped clamp (Fig. 2, one half of the cigar band, ¶22-¶23)
a bottom portion of the C-shaped clamp  (Fig. 3, opposite half of the cigar band, ¶22-¶23)
a hinge (hinge mechanism 18, ¶24) disposed between the top portion of the clamp and the bottom portion of the clamp with a pass-through slot for an axis pin (Fig. 2, axis 20, ¶25). 
TSCHAN does not disclose 
comprising a first cavity on a front surface of the top portion in which a different material is disposed which is different from a type of material of the top portion of the clamp and a second cavity on a rear surface of the top portion, wherein the different material protrudes past a surface area of the front surface and the rear surface of the top portion; 
comprising a first cavity on a front surface of the bottom portion in which the different material is disposed and a second cavity on a rear surface of the bottom portion, wherein the material protrudes past the surface area of the front surface and the rear surface of the bottom portion;
RIVERS teaches a glove with track and rail for securing a smart phone to a glove (abstract).  The track and rail system includes a track 110 and a rail coupler 121.  The track has a first cavity on a front surface and a second cavity on a rear surface (see annotated drawing below).  When assembled the rail coupler protrudes past the surface area of the front surface and the rear surface.  
MACKAY teaches a hinge clip for retaining an object between a support member and a contact member (abstract).  MACKAY teaches that the hinge clip can be made from various materials such as plastic, wood, or metal (¶37).  MACKAY further teaches that the support surface maybe a rubberized member that is affixed to the support member (¶30).  These are considered to be different materials.

    PNG
    media_image1.png
    204
    306
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TSCHAN to include a first and second cavity to engage the material to the portions of the clamp as taught in RIVERS.  A person of ordinary skill in the art would obviously use a track and rail to engage the material to the surface.  Doing so would provide secure connection of the disposed material (Col. 1, lines 26-62).  Further, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04, VI, Part B. In this case, adding the track and rail system to both the top and the bottom part would be obvious to secure material.  Further a person of ordinary skill in the art would use different materials like wood and rubber for the portions as taught in MACKAY.  Doing so would prevent damage to the object being held (¶30). 
Neither TSCHAN nor RIVERS discloses an axis pin disposed inside a torsion spring with its torsion spring arms resting on both the top portion of the clamp and the bottom portion of the clamp.
MACKAY teaches a hinge clip for retaining an object between a support member and a contact member (abstract).  MACKAY teaches a pin 144 that connects the support member 130 to the contact member 150 through holes 140 and 150 (Fig. 2, ¶31).  MACKAY teaches a spring 142 with one end contacting the support member and the other end contacting the contact member (¶31).  These components work together to bias the contact member to the support member (¶31).  The bias acts to securely hold the object (¶30-¶31).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified TSCHAN to include an axis pin disposed inside a torsion spring with its torsion spring arms resting on both the top portion of the clamp and the bottom portion of the clamp as taught in MACKAY.  A person of ordinary skill in the art would obviously include a pin with a spring at the hinge. Doing so firmly hold the object (¶30-¶31). 
Regarding claim 2, modified TSCHAN discloses the apparatus of claim 1 as discussed above.  TSCHAN does not disclose wherein the bottom portion of the clamp is affixed to an elongated handle extending downwardly from the bottom portion of the clamp.
MACKAY teaches the apparatus wherein the bottom portion of the clamp is affixed to an elongated handle (Fig. 3, mounting member 110, ¶28) extending downwardly from the bottom portion of the clamp (¶11, mounting member 110 can extend downwardly as it is pivotally connected to the support member 130).  The mounting member allows the support member to be secured (¶28).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified TSCHAN to include wherein the bottom portion of the clamp is affixed to an elongated handle extending downwardly from the bottom portion of the clamp as taught in MACKAY.  A person of ordinary skill in the art would obviously use a handle or mount on the clamp because doing so would allow the clamp to be held or affixed to a surface (MACKAY ¶28). 
Regarding claim 3, modified TSCHAN discloses the apparatus of claim 1 as discussed above.  TSCHAN does not disclose  wherein the material is a silicon insert comprising a T-shaped cavity track that form fits over a T-shaped cavity track of the top portion which comprises both the first cavity and the second cavity of the top portion.
MACKAY teaches a contacting surface 136 that is a silicon material (¶30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified TSCHAN to include wherein the material is a silicon insert as taught in MACKAY.  A person of ordinary skill in the art would obviously use a silicon material on the contact surface because doing so would prevent damage to the object being held (¶30). 
RIVERS teaches a T-shaped cavity rail (Fig. 4, rail 121).  The T- shaped cavity rail has a groove 123 fits over the track 110.  (Col. 2, lines 51-62).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TSCHAN to include a T-shaped cavity track that form fits over a T-shaped cavity track of the top portion which comprises both the first cavity and the second cavity of the top portion as taught in RIVERS.  A person of ordinary skill in the art would obviously use T-shaped track and rail to secure two components.  Doing so would provide secure connection of the disposed material (Col. 1, lines 26-62).  
Regarding claim 5, modified TSCHAN discloses the apparatus of claim 1 as discussed above.  TSCHAN does not disclose wherein the different material is a silicon insert comprising a T-shaped cavity track that form fits over a T-shaped cavity track of the bottom portion which comprises both the first cavity and the second cavity of the bottom portion.
MACKAY teaches a contacting surface 136 that is a silicon material (¶30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified TSCHAN to include wherein the material is a silicon insert as taught in MACKAY.  A person of ordinary skill in the art would obviously use a silicon material on the contact surface because doing so would prevent damage to the object being held (¶30). 
RIVERS teaches a T-shaped cavity rail (Fig. 4, rail 121).  The T- shaped cavity rail has a groove 123 fits over the track 110.  (Col. 2, lines 51-62).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TSCHAN to include a T-shaped cavity track that form fits over a T-shaped cavity track of the top portion which comprises both the first cavity and the second cavity of the top portion as taught in RIVERS.  A person of ordinary skill in the art would obviously use T-shaped track and rail to secure two components.  Doing so would provide secure connection of the disposed material (Col. 1, lines 26-62).  
Regarding claim 7, modified TSCHAN discloses the apparatus of claim 1 as discussed above.  TSCHAN further discloses wherein the hinge comprises a double-holed slot on a pair of protrusions extending from the top portion and a double-holed slot on a pair of protrusions extending from the bottom portion, and wherein a space between the protrusions on the top portion is smaller than a space between the protrusions on the bottom portion.  TSCHAN discloses protrusions (see annotated figures).  Each of the protrusions has a hole.  This creates a double-holed slot.  The portions nest together in use which means that the space between to top is inherently smaller than the space between the bottom.

    PNG
    media_image2.png
    657
    440
    media_image2.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over TSCHAN, RIVERS, and MACKAY as applied to claim 1 above, and further in view of US 2018/0274699 A1 (hereinafter RATZLAFF).  
Regarding claim 8, modified TSCHAN discloses the apparatus of claim 1 as discussed above.  TSCHAN does not disclose a stop block affixed to the top portion which prevents movement of the top portion past a particular angle by causing the stop block to engage with the bottom portion.
RATZLAFF teaches a clamping device with a coupling and locking mechanism (abstract)  RATZLAFF teaches comprising a stop block affixed to the top portion (Fig. 3, blocking surface 117 of first clamp section 106, ¶62) which prevents movement of the top portion past a particular angle by causing the stop block to engage with the bottom portion (¶62).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the TSCHAN, II to incorporate a blocking surface as taught by RATZLAFF.  Doing so would prevent the top portion of the clamp from rotating further away from the bottom portion of the clamp and to form an angle limit stop between the two portions (¶62).
Response to Arguments
Applicant’s arguments, filed June 27, 2022, with respect to the rejection(s) of claim(s) 1-3, 5, and 7-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TSCHAN, MACKAY, RIVERS, and RATZLAFF.  The arguments are persuasive only insomuch as the claims have been amended.
In response to applicant's argument that MACKAY is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant argues that MACKAY is improperly applied prior art because it is not directed to a cigar holder.  However, MACKAY is relied upon for the clamping that is taught.  The problem to be solved is securing an object and that problem is solved by both the instant application and MACKAY.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that TSCHAN is quite different from the instant application because the C-clamp remains relatively loose.  This is not supported because TSCHAN specifically discloses locking and clamping to hold the cigar within the cavity (¶23) and another embodiment where spring mechanisms are used to contact the cigar to maintain the cigar within the space (¶30-¶31). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 1641517 A to YESSAIA N which discloses a cigarette holder (Fig. 1) with jaws 13 and a shank 9 extending on the bottom.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                           
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726